DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendments filed on November 29, 2022. Claims 1, 11 and 20 are amended; claim 21 is newly added; and claims 1-21 are pending and examined below.


Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-5, 9-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (U.S. 2011/0246904) in view of Li et al. (U.S. 2011/0157042).
With regard to claim 1, Pinto teaches a method comprising: 
 	receiving, by a computing device (Fig. 1A, client machine 102; [abstract] the virtual desktop is displayed on the tablet computing device such that the virtual desktop appears to be the native desktop. The virtual desktops therefore include a mouse pointer which can be used to interact with the remote applications. The remote applications generate graphical application output when they execute on a remote server; [0062] FIG. 1A illustrates one embodiment of a computing environment 101 that includes one or more client machines 102), coordinates representative of dimensions of a canvas ([0095] the window management service 206 may transmit output data and associated coordinates from the virtual screen space 210 to the virtual graphics driver 208; [0235] determining which local window is associated with the mouse event coordinates and sending the event to that window at those coordinates; [0303] the start and stop coordinates of the initial hand-held device 1702 are transmitted to the other hand-held device 1710 where an application translates the coordinate position change into movement throughout the virtual desktop 1716; [0308] A virtual trackpad 1776, 1788 can be used to determine the start and stop coordinates of a user's appendage) on which to render an image for display on a screen of an endpoint device (Fig. 2C-2D; Fig. 12B; Fig. 13, 1508; Fig. 15B; Figs. 17A-17D; Fig. 18, 1802; [0089] The computing machine 100 can be embodied in any one of the following computing devices: a computing workstation; a desktop computer; a laptop or notebook computer; a server; a handheld computer; a mobile telephone; a portable telecommunication device; a media playing device; a gaming system; a mobile computing device; a netbook; a device of the IPOD family of devices manufactured by Apple Computer;); 
 	providing, by the computing device, an image of a remote application to the endpoint device (Fig. 2C-2D; Fig. 15B; Figs. 17A-17D; [abstract] Virtual desktops generated by a virtual desktop application locally executing on a tablet computing device, can further display remote applications. The tablet computing device executes an operating system that does not contemplate a mouse pointer and that displays a native desktop; [0125] the virtual desktop can include one or more icons representative of an application executing on a remote computer. This remote computer can be the client 102b or can be another server or client); and 
 	providing, by the computing device, information to the endpoint device in response to receipt of input by the endpoint device (Fig. 12B; Fig. 17A-17B, Pos 1; [0268] Referring now to FIG. 12B, a screen shot depicts an embodiment of a mobile computing device 102 displaying a virtual input device 1402 on the native display 201, wherein the virtual input device 1402 permits the user to interact with the output data associated with a resource 1406, such as a word processing application), the input being received on the image of the remote application (Fig. 12B; Fig. 17A-17B) and indicative of an editable area comprising an input field of the canvas (Fig. 12B; [0268] wherein the virtual input device 1402 permits the user to interact with the output data associated with a resource 1406, such as a word processing application; [0269] In response to output data being transferred to the external display device 202, the mobile computing device 102 may execute a resource that generates a virtual input device 1402. The mobile computing device 102 may evaluate the resource 1406 to determine its input needs. In some embodiments, the mobile computing device 102 may determine that a resource accepts alphanumeric input, audio input, video input, or any other type of input or combinations thereof), and the information configured to cause adjustment ([0099] the updated output data indicates that one user interface's size has been increased or location has been adjusted to obscure another user interface. In other embodiments, the updated output data indicates that one user interface's size has been decreased or location has been adjusted such that more of another user interface shall be visible; [0200] can auto-rotate when the tablet device 1710 is rotated, and will auto-adjust changes the way that applications auto-adjust within the context of the native desktop 1714), based on the coordinates representative of the dimensions of the canvas, of one or more of a size or a location of the input field of the canvas (Fig. 17A-17B; [0300] user can re-size and enter information into the CarpeDiem Time Tracker application much the same way a user could re- size and enter information into an application displayed on the native desktop 1714; [0306] the size of the virtual trackpad 1776 can be expanded or minimized). Pinto mentions the logical representations of screen spaces managed by a virtual graphics driver ([0027]; [0104]). However, Pinto does not specifically teach:
- 	wherein the coordinates comprise logical coordinates based on physical -coordinates of the screen of the endpoint device
Li teaches a system and method for increasing touch screen response [abstract]. Li also teaches wherein the coordinates comprise logical coordinates based on physical -coordinates of the screen of the endpoint device (Fig. 2; Figs. 4-5; [0016] - [0018] two conceptions of physical coordinates and logical coordinates are first described. The physical coordinates represent an actual position on the touch screen and are usually measured by the number of points on the touch screen. The logical coordinates are coordinate values after A/D conversion of the touched point on the touch screen...the touch screen corresponding to the lowermost left corner of the touch screen, the physical coordinates thereof are marked as (XO=0, YO=0), the logical coordinates thereof are marked as (XLO, YLO); [0037] it is assumed that the logical coordinates of the click point by the touch of the user are (XLC, YLC), and the corresponding physical coordinates are (XC, YC)). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the virtual desktop application locally executing on a tablet computing device and display remote applications taught by Pinto, to have included the physical and logical touch coordinates as taught by Li, to have achieved displaying and controlling remote applications displayed within a virtual desktop displayed on a tablet computing device.

With regard to claim 2, the limitations are addressed above and Pinto teaches further comprising receiving, by the computing device, coordinates representative of the input ([0235] This means detecting mouse events in clipping regions, determining which local window is associated with the mouse event coordinates and sending the event to that window at those coordinates; [0303]  the start and stop coordinates of the initial hand-held device 1702 are transmitted to the other hand-held device 1710 where an application translates the coordinate position change into movement throughout the virtual desktop 1716. FIG. 17A illustrates one example of a system where the pointer 1715 is in an initial position, e.g. Pos. 1; [0308] A virtual trackpad 1776, 1788 can be used to determine the start and stop coordinates of a user's appendage. These start and stop coordinates can be used to determine where to redraw the mouse pointer 1715 within the virtual desktop 1716).

With regard to claim 3, the limitations are addressed above and Pinto teaches wherein providing the information to the endpoint device in response to the receipt of the input by the endpoint device comprises providing coordinates representative of dimensions of the input field of the canvas ([0235] This means detecting mouse events in clipping regions, determining which local window is associated with the mouse event coordinates and sending the event to that window at those coordinates; [0303]  the start and stop coordinates of the initial hand-held device 1702 are transmitted to the other hand-held device 1710 where an application translates the coordinate position change into movement throughout the virtual desktop 1716. FIG. 17A illustrates one example of a system where the pointer 1715 is in an initial position, e.g. Pos. 1; [0308] A virtual trackpad 1776, 1788 can be used to determine the start and stop coordinates of a user's appendage. These start and stop coordinates can be used to determine where to redraw the mouse pointer 1715 within the virtual desktop 1716).

With regard to claim 4, the limitations are addressed above and Pinto teaches wherein the input field of the canvas comprises a keyboard input area ([0086] Embodiments of the computing device 100 include any one of the following I/O devices 130A-130N: a keyboard 126; a pointing device 127; [0127] the client 102b provides an I/O device, display device, installation device, or other peripherals, such as a keyboard or printer not available to the mobile computing device 102a; [0153] Entering a command can include typing a predefined set of characters or depressing a specified key sequence on an input device (e.g., a keyboard or keypad); [0266] the virtual input device 1402 includes both a virtual keyboard and a virtual pointing device). 

With regard to claim 5, the limitations are addressed above and Pinto teaches wherein providing the information to the endpoint device in response to the receipt of the input by the endpoint device comprises providing information configured to cause adjustment of a location of a keyboard area of the canvas (Figs. 12B-12C; [0266] mobile devices with touch screens can be repurposed as a "soft keyboard" and "soft mouse" and the input received by the virtual keyboard and mouse can be redirected directly to an executing resource. In still even another embodiment, input data received by a mobile device with an externally connected keyboard or mouse can be redirected to the virtual keyboard and mouse; [0269] The virtual keyboard may be displayed on the native display 201, such as a touch-screen. The touch-screen may detect user interactions and redirect information associated with the user interactions to the virtual input device 1402; 0271] The embodiment in FIG. 12C also depicts a virtual input device 1402 that repurposes a keyboard on the mobile computing device 102 for the resource being displayed on an external display device. In this embodiment, the mobile computing device 102 displays a keyboard generated by an application installed on the device).

With regard to claim 9, the limitations are addressed above and Pinto teaches wherein adjustment of the one or more of the size or the location of the input field of the canvas is further based on receipt of new coordinates representative of dimensions of a new canvas on which to render an image for display on the screen of the endpoint device (Fig. 4A, 403; [0105] the user may create a new screen space. In this embodiment, the user may create a new screen space by selecting the “add new display” button 403, and an interface element 401 corresponding to the new screen space).

With regard to claim 10, the limitations are addressed above and Pinto teaches wherein the input comprises one or more of a click operation or a tap operation ([0099] the user may re-position or re-size a window by, for example, clicking and dragging the window or a window edge; [0106] clicking and dragging a boundary of an image representing the screen space to change the resolution; [0109] …clicking a button; [0231] -for example a mouse click on a transparent region will be sent to the underlying window, not the local display 1012; [0286] a user clicking on a scroll bar with a mouse).

With regard to claim 11, the device claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 12, the device claim corresponds to the method claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 13, the device claim corresponds to the method claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 14, the device claim corresponds to the method claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 15, the device claim corresponds to the method claim 5, respectively, and therefore is rejected with the same rationale.

With regard to claim 19, the device claim corresponds to the method claim 9, respectively, and therefore is rejected with the same rationale.

With regard to claim 20, the media claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 21, the limitations are addressed above and Pinto teaches further comprising converting, by the computing device, the input from a touch input to a mouse input based on a configuration of the remote application (Figs. 12B-12C; Figs. 15A-15B, 1715; Fig. 15C, 1796 and 1798; Figs. 17A-17D, 1715; [abstract] The virtual desktops therefore include a mouse pointer which can be used to interact with the remote applications…Using a virtual trackpad or other virtual input device, a user can interact with the remote applications via the application output displayed on the virtual desktop; [0006]  These operating systems are designed to function within a system paradigm that contemplates primarily receiving input through a touch screen. Remote applications typically execute within a system paradigm that contemplates receiving a portion of user input through a mouse or pointing device. In many instances, these remote applications are designed to interact with a mouse pointer; [0011] the mouse pointer displayed within the virtual desktop can be controlled using an external input device. In some instances, the external input device can include a virtual trackpad; [0015] the virtual desktop can further include a virtual trackpad. A user of the tablet computing device can control the movement of the mouse pointer using the virtual trackpad. In some embodiments, controlling the movement of the mouse pointer can include capturing user input from the virtual trackpad and repositioning the mouse pointer according to the captured user input; [0235] the second agent 1010 ensures that user input in clipping regions (including mouse clicks and, where appropriate, keyboard events) are redirected by the local display 1012  to the corresponding local application window. This means detecting mouse events in clipping regions, determining which local window is associated with the mouse event coordinates and sending the event to that window at those coordinates; [0266]; [0303] In one embodiment, the mouse pointer 1715 can be controlled via an external input device. In other embodiments, the mouse pointer 1715 can be controlled using a virtual trackpad 1776. In other embodiments, the movement of a hand-held device 1702 in free space can also be used to control movement of the mouse pointer).



	Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (U.S. 2011/0246904) in view of Li et al. (U.S. 2011/0157042) and further in view of Saund et al. (U.S. 2015/0121183).
With regard to claim 6, the limitations are addressed above and Pinto teaches further comprising providing, by the computing device (Fig. 1A, client machine 102; [abstract] the virtual desktop is displayed on the tablet computing device such that the virtual desktop appears to be the native desktop. The virtual desktops therefore include a mouse pointer which can be used to interact with the remote applications. The remote applications generate graphical application output when they execute on a remote server; [0062] FIG. 1A illustrates one embodiment of a computing environment 101 that includes one or more client machines 102). However, Pinto does not specifically teach: 
- 	a font size associated with the image of the remote application 
Saund teaches a system and method for providing an electronic document having content including document objects, the documents objects including text objects and graphical objects [abstract]. Saund also teaches a font size associated with the image of the remote application ([0158] This is a Bitmap Object which is associated with a set of ascii characters plus typography information such as font family, font size, font color, etc.; [0203] changing the font of a selected passage of a text object; [0204] changing the font of an entire text object; [0064] Vmail Cloud Service normally done remotely over a network; [0077] in FIG. 1, the VMail Page Rendering Service 102 runs on a remote server system that the VMail Application communicates with over a communication network). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the virtual desktop application locally executing on a tablet computing device and display remote applications taught by Pinto and the physical and logical touch coordinates as taught by Li, to have included the font size taught by Saund, to have achieved displaying and controlling remote applications displayed within a virtual desktop displayed on a tablet computing device.

With regard to claim 7, the limitations are addressed above and Pinto teaches wherein the information enabling configured to cause adjustment of the one or more of the size or the location of the input area field of the canvas (Fig. 17A-17B; ([0099] the updated output data indicates that one user interface's size has been increased or location has been adjusted to obscure another user interface. In other embodiments, the updated output data indicates that one user interface's size has been decreased or location has been adjusted such that more of another user interface shall be visible; [0200] can auto-rotate when the tablet device 1710 is rotated, and will auto-adjust changes the way that applications auto-adjust within the context of the native desktop 1714; [0300] user can re-size and enter information into the CarpeDiem Time Tracker application much the same way a user could re- size and enter information into an application displayed on the native desktop 1714; [0306] the size of the virtual trackpad 1776 can be expanded or minimized). However, Pinto does not specifically teach: 
- 	comprises a scaling factor
Saund teaches a system and method for providing an electronic document having content including document objects, the documents objects including text objects and graphical objects [abstract]. Saund also teaches the system comprising a scaling factor ([0115] image editing tools and processes that include the operations of translation, rotation, and scaling of selected objects; [0141] scalable vector graphics is a standard representation for communicating document content over the internet for display in web browsers; [0213] rotation and scaling of selected document objects; [0230] scaling any document object). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the virtual desktop application locally executing on a tablet computing device and display remote applications taught by Pinto and the physical and logical touch coordinates as taught by Li, to have a scaling factor as taught by Saund, to have achieved displaying and controlling remote applications displayed within a virtual desktop displayed on a tablet computing device.

With regard to claim 8, the limitations are addressed above. However, Pinto does not specifically teach: 
- 	wherein the scaling factor is determined based on a ratio of a font size associated with the endpoint device and a font size associated with the image of the remote application
Saund teaches a system and method for providing an electronic document having content including document objects, the documents objects including text objects and graphical objects [abstract]. Saund also teaches wherein the scaling factor ([0115] image editing tools and processes that include the operations of translation, rotation, and scaling of selected objects; [0141] scalable vector graphics is a standard representation for communicating document content over the internet for display in web browsers; [0213] rotation and scaling of selected document objects; [0230] scaling any document object) is determined based on a ratio ([0281] aspect ratio of the gesture) of a font size associated with the endpoint device ([0158] This is a Bitmap Object which is associated with a set of ascii characters plus typography information such as font family, font size, font color, etc.; [0203] changing the font of a selected passage of a text object; [0204] changing the font of an entire text object) and a font size ([0158]; [0203] changing the font of a selected passage of a text object; [0204] changing the font of an entire text object) associated with the image of the remote application ([0064] Vmail Cloud Service normally done remotely over a network; [0077] in FIG. 1, the VMail Page Rendering Service 102 runs on a remote server system that the VMail Application communicates with over a communication network). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the virtual desktop application locally executing on a tablet computing device and display remote applications taught by Pinto and the physical and logical touch coordinates as taught by Li, to have included the font size and scaling factor as taught by Saund, to have achieved displaying and controlling remote applications displayed within a virtual desktop displayed on a tablet computing device.

With regard to claim 16, the device claim corresponds to the method claim 6, respectively, and therefore is rejected with the same rationale.

With regard to claim 17, the device claim corresponds to the method claim 7, respectively, and therefore is rejected with the same rationale.

With regard to claim 18, the device claim corresponds to the method claim 8, respectively, and therefore is rejected with the same rationale.


Response to Arguments
 	Applicant’s arguments with respect to the claims have been considered but are moot in view of the new ground of rejection being used in the current rejection.
 	The Li reference was incorporated as it teaches a method and system for increasing touch screen response [abstract] and doing so using two concepts of physical coordinates which represent an actual position on a touch screen and measured by the number of points on the screen, and logical coordinates which are coordinate values after A/D conversion of the touched point of the touch screen (Fig. 2; Figs. 4-5; [0016] - [0018]). As such, the claims are now rejected over Pinto et al. (U.S. 2011/0246904) reference in view of the Li et al. (U.S. 2011/0157042) reference.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171